                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                               BUTTE DIVISION

 UNITED STATES OF AMERICA,                               CR 18-20-BU-DLC

                  Plaintiff,                          PRELIMINARY ORDER
                                                        OF FORFEITURE
           vs.

 ANTHONY COLE DANIELS,

                  Defendant.


      THIS matter comes before the Court on the United States' Motion for

Preliminary Order of Forfeiture.     Defendant Anthony Cole Daniels appeared

before the Court on November 1, 2018, and entered a plea of guilty to count I of

the indictment.     He also admitted the forfeiture allegation.   Daniels' plea

provides a factual basis and cause to issue an order of forfeiture, pursuant to 21

U.S.C. § 853(a)(l) and (2) and 18 U.S.C. § 924(d).

      IT IS ORDERED:

      THAT Defendant Daniels' interest in the following property is forfeited to

the United States in accordance with 21 U.S.C. § 853(a)(l) and (2) and 18 U.S.C. §

924(d):


                                            I
• $41,598.10 in United States Currency;

• a Ruger LC9s, 9mm semi-automatic pistol (SIN 451-14151 );

• a Browning Buck Mark, .22LR pistol (SIN 5 l 5ZT08615);

• a Ruger LC9s (Purple) 9mm semi-automatic pistol (SIN 453-58305);

• a Carl Walther Waffenfabrik pistol (SIN 018960E);

• a Smith & Wesson Model 745 pistol (SIN TBJ2808);

• a Ruger New Vaquer 45 ACP pistol (SIN 511-39784);

• a Ruger GPlOO pistol (SIN 174-22606);

• a Hi-Point C9 pistol (SIN Pl63652);

• an H&R Inc. Model 622 .22LR pistol (SIN AT060093);

• a Smith & Wesson Model CTG, .22LR pistol (SIN 28Kl 705);

• a Cobray FMJ MOD D pistol (SIN AXXXXXXXX);

• a Navy Arms Co. pistol (SIN 28003);

• a Winchester Model 77 rifle (SIN 24710);

• a Remington Magnum Model 870 Shotgun (SIN T832557M);

• a Tikka T3 Rifle (SIN 728206);

• a Savage Arms Stevens Model 58- l 6GA shotgun (SIN NSN);

• a Puma M92, 454 Casull rifle (SIN MAOl 7733);

• a Marlin Model 60 rifle (SIN 17426698);

• a Worldwide Distributors INC Model 521 Goro shotgun (SIN PG4899);


                                   2
      • a Mossburg 500A shotgun (P682139);

      • a Remington Model 700 rifle (SIN 95465);

      • a Remington Model 3A rifle (SIN 4041210);

      • an Enfield 1916 rifle (SIN 96835P3253);

      • a Derringer Jukar pistol (SIN 73268);

      • a Marlin Model 60 rifle (SIN 23523655);

      • a Winchester Model 64 rifle (SIN 1092864); and

      • a Remington Model 788 Rifle (SIN 6098211 );

      THAT the Secret Service, United States Marshal's Service, or a designated

sub-custodian, is directed to seize the property subject to forfeiture and further to

make a return as provided by law;

      THAT the United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions, of the Court's preliminary order

and the United States' intent to dispose of the property in such manner as the

Attorney General or Secretary of the Department of Homeland Security may

direct, pursuant to 18 U.S.C. § 982(b)(l) and 21 U.S.C. § 853(n)(l), and to make

its return to this Court that such action has been completed; and


                                           3
       THAT upon adjudication of all third-party interests, if any, the Court will

enter a final order of forfeiture.

      DATED this 1.f.U, day ofNovember 2018.




                                       Dana L. Christensen, Chief District Judge
                                       United States District Court




                                         4
